Order issued December             ,2012




                                            In The




                                     No. 05-12-01316-CV


                             TAMMI HAWTHORNE, Appellant

                                              V.
  PREMIER COMMUNITIES MANAGEMENT COMPANY, INC., ET AL., Appellees


                                           ORDER

            GRANT appellant’ s December 12, 2012 unopposed motion for consolidation of appeals.

We ORDER the appeal docketed as appellate cause number 05-12-01484-CV CONSOLIDATED

into the appeal docketed as appellate cause number 05-12-01316-CV. We DIRECT the Clerk of

this Court to transfer all papers from appellate cause number 05-12-01484-CV to appellate cause

number 05-12-01316-CV. Henceforth, all documents shall bear appellate cause number 05-12-

01316-CV.




                                                                   LANG